Name: Council Regulation (EU) No 1102/2014 of 20 October 2014 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: defence;  Africa;  international affairs;  international trade
 Date Published: nan

 21.10.2014 EN Official Journal of the European Union L 301/1 COUNCIL REGULATION (EU) No 1102/2014 of 20 October 2014 amending Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 204/2011 (2) gives effect to certain measures provided for in Decision 2011/137/CFSP. (2) On 27 August 2014, the United Nations Security Council adopted Resolution (UNSCR) 2174 (2014) extending the application of the travel ban and asset freeze measures as set out in paragraph 22 of UNSCR 1970 (2011) and paragraph 23 of UNSCR 1973 (2011) and amending the scope of the arms embargo imposed by paragraph 9 of UNSCR 1970 (2011), paragraph 13 of UNSCR 2009 (2011) and paragraphs 9 and 10 of UNSCR 2095 (2013). (3) On 20 October 2014, the Council adopted Decision 2014/727/CFSP (3) in accordance with UNSCR 2174 (2014). (4) Certain of these amendments fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (5) Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 204/2011 is hereby amended as follows: (1) in Article 3(2), point (c) is replaced by the following: (c) the provision of technical assistance, financing or financial assistance related to non-lethal military equipment intended solely for security or disarmament assistance to the Libyan government; ; (2) in Article 6, paragraph 1 is replaced by the following: 1. Annex II shall include the natural or legal persons, entities and bodies designated by the United Nations Security Council or by the Sanctions Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19, 22 or 23 of UNSCR 1973 (2011) or paragraph 4 of UNSCR 2174 (2014).. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 October 2014. For the Council The President C. ASHTON (1) OJ L 58, 3.3.2011, p. 53. (2) Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 1). (3) Council Decision 2014/727/CFSP of 20 October 2014 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (see page 30 of this Official Journal).